DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 15 is objected to because of the following informalities:  
Claim 1 recites “configured to front radar data” where Examiner assumes Applicant intended to recite “configured to obtain front radar data”.  
Claim 15 recites “storing computer-executable instructions when executed by a processor, cause the processor to” where Examiner assumes Applicant intended to recite “storing computer-executable instructions, which when executed by a processor, cause the processor to”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Etori (US 2009/0105923) modified by Li et al. (2017/0329348).
In regard to claim 1: Etori discloses a smart cruise control system (see [0027]) comprising: a second sensor mounted to the vehicle, having a field of sensing in front of the vehicle, and configured to [obtain] front radar data (see [0026]); and a controller communicatively connected to the second sensor, wherein the controller is configured to: recognize a front vehicle based on the front radar data (see [0026]), determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in the front radar data (see [0026]), accelerate the vehicle in response to a distance between the vehicle and the target vehicle being greater than a preset distance in order to maintain the distance between the vehicle and the target vehicle (see [0027]), and in response to the front vehicle being not recognized in the front radar data, control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle is greater than the preset distance (see [0135], [0136]); Etori does not explicitly disclose a first sensor mounted to a vehicle, having a field of view in front of the vehicle, and configured to obtain front image data; [and a controller communicatively connected to] the first sensor and [wherein the controller is configured to: recognize a front vehicle based on] the front image data and [determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] both the front image data [and the front radar data, and in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance]; however Etori does disclose a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0026]), including means for sensing a surrounding environment (see [0004], [0115], [0172]), and having differing control outputs based on differing sensor inputs (see [0004]: “transitional state detector for detecting transitional states of said given vehicle based on the running environment of said given vehicle”); Li et al. teaches a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0014], [0015]), including means for sensing a surrounding environment (see [0055], [0069]), and having differing control outputs based on differing sensor inputs (see [0004]), including a first sensor mounted to a vehicle, having a field of view in front of the vehicle, and configured to obtain front image data (see [0069]: “Each component of the vehicle, such… as the emitter 511, receiver 512, camera 513… sensor 515… is defined in this class”, [0070], and [0101]); [and a controller communicatively connected to] the first sensor and [wherein the controller is configured to: recognize a front vehicle based on] the front image data (see [0055], [0069], [0070]) and [determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] the front image data (see [0055], [0069], [0070]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Li et al. with the system and methods of Etori to yield a system wherein [in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance], an output similar to the partial or degraded state of sensing a lead vehicle disclosed by Etori (see [0109] through [0116]), wherein accuracy of an intervehicle distance sensor is degraded, and would have yielded predictable results, amounting to applying a known technique to improve similar devices, methods, or products in the same way.   
In regard to claim 2: Etori modified teaches the smart cruise control system according to claim 1, wherein, in response to the front vehicle not being recognized in both the front image data and the front radar data, the controller is configured to control the vehicle so that a speed of the vehicle becomes a preset speed (see Etori [0135] and [0136]).  
In regard to claim 3: Etori modified teaches the smart cruise control system according to claim 1, wherein, in response to the distance between the vehicle and the front vehicle recognized in the front image data being smaller than the preset distance, the controller is configured to decelerate the vehicle (see Etori [0028]).  
In regard to claim 4: Etori modified teaches the smart cruise control system according to claim 1, wherein the controller is configured to determine a target acceleration of the vehicle based on the distance between the vehicle and the target vehicle (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 5: Etori modified teaches the smart cruise control system according to claim 1, wherein, in response to the distance between the vehicle and the target vehicle being smaller than the preset distance, the controller is configured to decelerate the vehicle (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 6: Etori modified teaches the smart cruise control system according to claim 1, wherein, in response to the distance between the vehicle and the target vehicle being the preset distance, the controller is configured to control the vehicle to maintain a speed of the vehicle (see Etori [0038], [0048], [0052], [0053], [0059], [0066], [0069], [0072]).  
In regard to claim 7: Etori modified teaches the smart cruise control system according to claim 1, wherein the controller is configured to calculate a free space based on the front image data (see Li et al. [0011], [0014], [0069]), and to determine a distance between the vehicle and a boundary line of the free space in front of the vehicle as the distance between the vehicle and the front vehicle (see [0011], [0014], [0069]).  
In regard to claim 8: Etori discloses a method (see [0006]) comprising: obtaining, from a second sensor, front radar data of the vehicle (see [0026]); processing, by a controller, the front radar data (see [0026], [0027]), recognizing, by the controller, a front vehicle based on the front radar data (see [0026], [0027]); determining, by the controller, the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in the front radar data (see [0026]), accelerating, by the controller, the vehicle in response to a distance between the vehicle and the target vehicle being greater than a preset distance in order to maintain the distance between the vehicle and the target vehicle (see [0027]); and in response to the front vehicle being not recognized in the front radar data, controlling, by the controller, the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle is greater than the preset distance (see [0135], [0136]); Etori does not explicitly disclose obtaining, from a first sensor, front image data; [processing, by a controller] the front image data [recognizing, by the controller, a front vehicle based on] the front image data [determining, by the controller, the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] both the front image data [and the front radar data], [and in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [controlling, by the controller, the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance]; however Etori does disclose a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0026]), including means for sensing a surrounding environment (see [0004], [0115], [0172]), and having differing control outputs based on differing sensor inputs (see [0004]: “transitional state detector for detecting transitional states of said given vehicle based on the running environment of said given vehicle”); Li et al. teaches a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0014], [0015]), including means for sensing a surrounding environment (see [0055], [0069]), and having differing control outputs based on differing sensor inputs (see [0004]), including obtaining, from a first sensor, front image data (see [0069]: “Each component of the vehicle, such… as the emitter 511, receiver 512, camera 513… sensor 515… is defined in this class”, [0070], and [0101]); [recognizing, by the controller, a front vehicle based on] the front image data (see [0055], [0069], [0070]), [determining, by the controller, the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] the front image data (see [0055], [0069], [0070]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Li et al. with the system and methods of Etori to yield a system wherein [in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [controlling, by the controller, the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance], an output similar to the partial or degraded state of sensing a lead vehicle disclosed by Etori (see [0109] through [0116]), wherein accuracy of an intervehicle distance sensor is degraded, and would have yielded predictable results, amounting to applying a known technique to improve similar devices, methods, or products in the same way.
In regard to claim 9: Etori modified teaches the method according to claim 8, further comprising: in response to the front vehicle not being recognized in both the front image data and the front radar data, controlling, by the controller, the vehicle so that a speed of the vehicle becomes a preset speed (see Etori [0135] and [0136]).  
In regard to claim 10: Etori modified teaches the method according to claim 8, further comprising: in response to the distance between the vehicle and the front vehicle recognized in the front image data being smaller than the preset distance, decelerating, by the controller, the vehicle (see Etori [0028]).  
In regard to claim 11: Etori modified teaches the method according to claim 8, wherein the accelerating of the vehicle in response to a distance between the vehicle and the target vehicle being greater than a preset distance in order to maintain the distance between the vehicle and the target vehicle comprises: determining a target acceleration of the vehicle based on the distance between the vehicle and the target vehicle; and accelerating the vehicle with the target acceleration (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 12: Etori modified teaches the method according to claim 8, further comprising: in response to the distance between the vehicle and the target vehicle being smaller than the preset distance, decelerating, by the controller, the vehicle (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 13: Etori modified teaches the method according to claim 8, further comprising: in response to the distance between the vehicle and the target vehicle being the preset distance, controlling, by the controller, the vehicle to maintain a speed of the vehicle (see Etori [0038], [0048], [0052], [0053], [0059], [0066], [0069], [0072]).  
In regard to claim 14: Etori modified teaches the method according to claim 8, wherein the controlling of the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle recognized in the front image data is greater than the preset distance (see Etori [0117], [0163]) comprises: calculating a free space based on the front image data (see Li et al. [0011], [0014], [0069]); and determining a distance between the vehicle and a boundary line of the free space in front of the vehicle as the distance between the vehicle and the front vehicle (see [0011], [0014], [0069]). 
In regard to claim 15: Etori discloses a non-transitory computer-readable medium storing computer-executable instructions (see [0008]) [which] when executed by a processor, cause the processor to: receive front radar data of the vehicle (see [0026]); recognize a front vehicle based on the front radar data (see [0026], [0027]); determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in the front radar data (see [0026]), accelerate the vehicle in response to a distance between the vehicle and the target vehicle being greater than a preset distance in order to maintain the distance between the vehicle and the target vehicle (see [0027]); and in response to the front vehicle being not recognized in the front radar data, control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle is greater than the preset distance (see [0135], [0136]); Etori does not explicitly disclose receive front image data of a vehicle; [recognize a front vehicle based on] the front image data, [determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] both the front image data [and the front radar data], [and in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance]; however Etori does disclose a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0026]), including means for sensing a surrounding environment (see [0004], [0115], [0172]), and having differing control outputs based on differing sensor inputs (see [0004]: “transitional state detector for detecting transitional states of said given vehicle based on the running environment of said given vehicle”); Li et al. teaches a system and method for automatically maintaining an intervehicle distance, using radar and other sensors (see [0014], [0015]), including means for sensing a surrounding environment (see [0055], [0069]), and having differing control outputs based on differing sensor inputs (see [0004]), including receive front image data of a vehicle (see [0069]: “Each component of the vehicle, such… as the emitter 511, receiver 512, camera 513… sensor 515… is defined in this class”, [0070], and [0101]); [recognize a front vehicle based on] the front image data (see [0055], [0069], [0070]), [determine the recognized front vehicle as a target vehicle in response to the front vehicle being recognized in] the front image data (see [0055], [0069], [0070]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Li et al. with the system and methods of Etori to yield a system wherein [in response to the front vehicle being not recognized in the front radar data] and the front vehicle being recognized in the front image data [control the vehicle so that the vehicle is not accelerated even if the distance between the vehicle and the front vehicle] recognized in the front image data [is greater than the preset distance], an output similar to the partial or degraded state of sensing a lead vehicle disclosed by Etori (see [0109] through [0116]), wherein accuracy of an intervehicle distance sensor is degraded, and would have yielded predictable results, amounting to applying a known technique to improve similar devices, methods, or products in the same way.  
In regard to claim 16: Etori modified teaches the non-transitory computer-readable medium of claim 15, further storing instructions, which when executed by the processor, cause the processor to: in response to the front vehicle not being recognized in both the front image data and the front radar data, control the vehicle so that a speed of the vehicle becomes a preset speed (see Etori [0135] and [0136]).  
In regard to claim 17: Etori modified teaches the non-transitory computer-readable medium of claim 15, further storing instructions, which when executed by the processor, cause the processor to: in response to the distance between the vehicle and the front vehicle recognized in the front image data being smaller than the preset distance, decelerate 20the vehicle (see Etori [0028]).  
In regard to claim 18: Etori modified teaches the non-transitory computer-readable medium of claim 15, further storing instructions, which when executed by the processor, cause the processor to: determine a target acceleration of the vehicle based on the distance between the vehicle and the target vehicle; and accelerate the vehicle with the target acceleration (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 19: Etori modified teaches the non-transitory computer-readable medium of claim 15, further storing instructions, which when executed by the processor, cause the processor to: in response to the distance between the vehicle and the target vehicle being smaller than the preset distance, decelerate the vehicle (see Etori [0038], [0059], [0069], [0072]).  
In regard to claim 20: Etori modified teaches the non-transitory computer-readable medium of claim 15, further storing instructions, which when executed by the processor, cause the processor to: in response to the distance between the vehicle and the target vehicle being the preset distance, control the vehicle to maintain a speed of the vehicle (see Etori [0038], [0048], [0052], [0053], [0059], [0066], [0069], [0072]).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669